Name: Council Regulation (EC) No 133/2001 of 22 January 2001 amending Regulation (EC) No 1567/97 as regards the date of application of certain anti-dumping measures applicable to imports of leather handbags originating in the People's Republic of China
 Type: Regulation
 Subject Matter: competition;  leather and textile industries;  Asia and Oceania;  trade
 Date Published: nan

 Avis juridique important|32001R0133Council Regulation (EC) No 133/2001 of 22 January 2001 amending Regulation (EC) No 1567/97 as regards the date of application of certain anti-dumping measures applicable to imports of leather handbags originating in the People's Republic of China Official Journal L 023 , 25/01/2001 P. 0009 - 0009Council Regulation (EC) No 133/2001of 22 January 2001amending Regulation (EC) No 1567/97 as regards the date of application of certain anti-dumping measures applicable to imports of leather handbags originating in the People's Republic of ChinaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 233 thereof,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), and in particular Articles 9 and 11 thereof,Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:(1) By Judgment of 29 June 2000(2), the Court of First Instance annulled Article 2 of Council Regulation (EC) No 2380/98 of 3 November 1998 amending Regulation (EC) No 1567/97 imposing a definitive anti-dumping duty on imports of leather handbags originating in the People's Republic of China(3) in so far as it applied to leather handbags produced by Lucci Creation Ltd and imported by Medici Grimm KG.(2) Consequently, Regulation (EC) No 1567/97(4) should be amended with a view to making it applicable as from 3 August 1997 as far as such handbags are concerned,HAS ADOPTED THIS REGULATION:Article 1The following subparagraph shall be added to Article 3 of Regulation (EC) No 1567/97:"As far as leather handbags produced by Lucci Creation Ltd and imported by Medici Grimm KG (Germany) (TARIC additional code A211) are concerned, the rate of duty of 0,0 % shall be applicable as from 3 August 1997."Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 January 2001.For the CouncilThe PresidentA. Lindh(1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2238/2000 (OJ L 257, 11.10.2000, p. 2).(2) Case T-7/99, Medici Grimm v Council.(3) OJ L 296, 5.11.1998, p. 1.(4) OJ L 208, 2.8.1997, p. 31.